PER CURIAM.
Appellants, Maria G. Guevara and Amado Guevara, her husband, ask us in this appeal to hold that appellee, Frank I. Diehl, a general partner d/b/a Frank Diehl Farms, a partnership, is not entitled under section 440.11(1), Florida Statutes (1985), to employer immunity from liability in a personal injury action. We decline to so hold and affirm the order dismissing appellants’ complaint with prejudice on the authority of Fink v. Fink, 64 So.2d 770 (Fla.1953) and Key v. Goley, 402 So.2d 80 (Fla. 1st DCA 1981). Appellee had not waived his exemption as an employer pursuant to section 440.05. The interpretation of chapter 440 sought by appellant must come by way of legislative action and not judicial decision.
Affirmed.
CAMPBELL, A.C.J., PARKER, J., and CASE, JAMES R., Associate Judge, concur.